Citation Nr: 0016983	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  97-06 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than March 17, 1995, 
for the grant of a 100 percent evaluation for postoperative 
residuals of a ventral hernia.


REPRESENTATION

Appellant represented by:	Kim Krummeck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and D.P.


INTRODUCTION

The veteran had active service from June 1968 to December 
1972.

This appeal arises from a December 1995, rating decision of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
regional office (RO) that granted entitlement to compensation 
for postoperative residuals of a ventral hernia, and 
established March 17, 1995 as the effective date for the 
grant of a 100 percent evaluation for that disability.

In a decision dated in March 1998, the Board of Veterans' 
Appeals (Board) affirmed the RO's decision.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In an order dated in 
September 1999, the Court granted a joint motion for remand 
of the veteran's claim and vacated the Board's March 1998 
decision.  The veteran's claim has been returned to the Board 
in accordance with the joint motion.


REMAND

It was pointed out in the joint motion for remand that the 
veteran was afforded a VA examination on March 17, 1995, and 
that the examination served as the basis for the grant of the 
100 percent evaluation.  In the joint motion the Board was 
instructed to obtain another medical opinion which takes into 
consideration relevant medical evidence, including the 
January 1993 records from R.W. Dupriest, Jr., M.D., and a 
December 1994, private medical record in which the 
appellant's hernia was described as "remarkable large," and 
photographs of the appellant in May 1996.

The form of medical opinion to be obtained was not specified 
in the joint motion.  The Board concludes that in order for 
the opinion to be fully informed, it should be obtained 
through a VA examination.

Accordingly, this case is remanded for the following:

1.  The veteran should be advised to 
report any pertinent medical treatment 
for his ventral hernia since July 1991.  
The RO should undertake all necessary 
steps to obtain those records of medical 
treatment not already part of the claims 
folder.

2.  The veteran should be afforded an 
appropriate VA examination to evaluate 
the postoperative residuals of his 
ventral hernia.  The examiner should 
review the claims folder with particular 
attention to the evidence described in 
the first paragraph of the remand section 
above.  The examiner should attempt to 
determine whether there is any evidence 
that the veteran met the criteria for a 
100 percent evaluation for the ventral 
hernia, prior to March 17, 1995.  The 
examiner is advised that the criteria for 
a 100 percent evaluation for a 
postoperative ventral hernia under 38 
C.F.R. § 4.114, Diagnostic Code 7339, are 
met where the hernia is massive, 
persistent manifested by severe diastasis 
of recti muscles or extensive diffuse 
destruction or weakening of muscular and 
fascial support of the abdominal wall so 
as to be inoperable.  The next lower 
evaluation, 40 percent, is provided where 
the hernia is "large, not well supported 
by a belt under ordinary conditions."  

3.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
is not granted in full, the RO should 
issue a supplemental statement of the 
case.

Thereafter, if appropriate, the case should be returned to 
the Board for further adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


